Case 21-13459-JKS       Doc 4    Filed 04/30/21 Entered 04/30/21 09:36:28         Desc Main
                                 Document      Page 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW JERSEY


FRENKEL LAMBERT WEISS WEISMAN & GORDON, LLP
80 Main Street, Suite 460
West Orange, NJ 07052
(973) 325-8800
File No.: 03-020005-B00
Douglas McDonough, Esq.
Attorney ID: DM0973                                             Case No.: 21-13459
DMcDonough@flwlaw.com
Attorney for Metropolitan Life Insurance Company, Secured       Chapter 11
Creditor
                                                                Judge John K. Sherwood
In Re:

Del Dwain Howard Allison and Donna Marie Allison, a/k/a
Donna Marie Introcaso a/k/a Donna Introcaso-Allison

                                   Debtor(s).


                                NOTICE OF APPEARANCE

Please take notice that in accordance with Fed. R. Bankr. P. 9010(b) the undersigned enters an
appearance in this case on behalf of METROPOLITAN LIFE INSURANCE COMPANY, a
Secured Creditor, regarding a lien on the real property located at 20 Dickson Road, Hampton
Twp., NJ 07860.

Request is made that all notices entered pursuant to Fed. R. Bankr. P. 2002 and all documents
and pleadings of any nature filed in this case be served on the undersigned at the following
address:

              METROPOLITAN LIFE INSURANCE COMPANY
              c/o Frenkel Lambert Weiss Weisman & Gordon, LLP
              80 Main Street, Suite 460
              West Orange, NJ 07052

                                                       FRENKEL LAMBERT WEISS
                                                       WEISMAN & GORDON, LLP
                                                       Attorneys for Secured Creditor

Dated: April 30, 2021                                  /s/ Douglas McDonough
                                                       Douglas McDonough, Esq.
